 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ferris Lavelle Lee,                              No. CV-18-00199-TUC-FRZ
10                 Petitioner,                        ORDER
11   v.
12   JT Shartle,
13                 Respondent.
14
15          Pending before the Court is Magistrate Judge Bernardo P. Velasco’s Report and
16   Recommendation (R&R) which finds that “Petitioner has not satisfied the requirements
17   of [the] escape hatch” of 28 U.S.C. § 2255(e), and therefore, this Court lacks jurisdiction
18   to adjudicate Ferris Lavelle Lee’s Petition for a Writ of Habeas Corpus. See Doc. 17.
19          No party has filed an objection to the Magistrate Judge’s R&R. See generally, Dkt.
20   See also, Doc. 17 at pg. 8 (warning that: “Failure to timely object to the factual and legal
21   determination of the Magistrate judge may waive Petitioner’s right to de novo review.”).
22          The Court has reviewed Respondent’s underlying Motion to Dismiss, Petitioner’s
23   Response, and Respondent’s Reply. See Docs. 12, 15, and 16. The Court has also
24   reviewed Magistrate Judge Velasco’s Report for any clear error, and has found none. See
25   Doc. 17 at pgs. 4–7 (applying the correct standard of review, and concluding that
26   Petitioner has not proven “he was statutorily ineligible for the sentence he received”). See
27   also, Jacobson v. Peter Piper Pizza, Inc., 2018 WL 3708043, at *1, n.1 (D. Ariz. Aug. 3,
28   2018) (Soto, J.) (“The Court reviews for clear error the unobjected-to portions of the
 1   Report and Recommendation.”) (citing Johnson v. Zema Systems Corp., 170 F.3d 734
 2   (7th Cir. 1999), and Conley v. Crabtree, 14 F. Supp. 2d 1203 (D. Or. 1998)).
 3          Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 17) is
 4   ACCEPTED and ADOPTED in-full. This Court lacks jurisdiction over the case.
 5          IT IS FURTHER ORDERED that Respondent’s Motion to Dismiss (Doc. 12) is
 6   GRANTED.
 7          IT IS FURTHER ORDERED that Petitioner’s Petition Under 28 U.S.C. § 2241 for
 8   a Writ of Habeas Corpus by a Person in Federal Custody (Doc. 1) is DISMISSED for
 9   lack of jurisdiction.
10          Dated this 23rd day of October, 2018.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
